DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it does not include that which is new in the art to which the invention pertains, specifically the combination of the volumetric median particle size, volumetric top cut and BET specific surface area.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the article" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the titanium dioxide" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/156454.
WO ‘454 exemplifies preparing a coating and applying it to a stretchable paper, the composition comprising 100 parts Appretan E2100 (pure acrylic binder) and 20 parts Filler 3 (natural ground calcium carbonate), having a BET SSA of 18 m2/g, d50=0.5 micron and d98=2 micron, as measured by Sedigraph (pp. 28-29), which as evidenced by the instant specification (p. 40, Table 2), 50 value of about <0.9 micron and d98 of about 2.4 micron as measured by Mal, suggesting a d98/d50=2.6.
WO ‘454 inherently meets claims 1-5 and 14-16.
As to claims 6 and 17, WO ‘454 discloses the natural ground calcium carbonate (GCC) as marble, limestone or chalk (p. 11).
As to claims 7 and 18, WO ‘454 exemplifies a blend of 20 parts binder with 100 parts calcium carbonate (dry weight), suggesting a PVC=65%.
As to claim 8, WO ‘454 discloses the binder as an acrylic homopolymer, which includes acrylic monomers of butyl (meth)acrylate or 2-ethylhexyl acrylate (p. 9).
As to claim 9, WO ‘454 discloses the binder to also include styrene-acrylic copolymers (p. 10).
As to claims 10 and 11, WO ‘454 also exemplifies the filler as a mixture of the calcium carbonate (Filler 1) and titanium dioxide (Filler 5) in a weight ratio of 80:20 (p. 39, Table 19).
As to claims 12 and 19, WO ‘454 discloses the claimed binder, the claimed ratio of titanium dioxide: calcium carbonate, and the calcium carbonate having the claimed particle distribution and BET surface area.  WO ‘454 discloses that if the filler particles are too large/coarse, the printing surface may become rough, resulting in unsatisfactory gloss and/or brightness (p. 11).  Therefore, a coating composition comprising particles with a size outside of that disclosed by WO ‘454 inherently possesses a lower gloss/brightness, as claimed.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/156454, as applied above to claims 1, 4-6, 8-11, 13-17 and 19.
WO ‘454 anticipates instant claims 1, 4-6, 8-11, 13-17 and 19, as described above and applied herein as such, as WO ‘454 discloses a coating composition which is applied to paper comprising a binder and calcium carbonate having a d50, d98 and d98/d50 ratio which is inherently within the claimed ranges.
WO ‘454 teaches that the calcium carbonate has a d50 of from 0.2 to <0.4 micron, as measured by the sedimentation method, which aligns with a d50 of prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Claims 1, 5, 8, 9, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Senti-Wenk (US 2015/0122440).
Senti-Wenk exemplifies preparing a paper coating composition, Coating Color-7, by adding 8 pph of the starch PHCH-5 suspension in form of a filer take to 100 pph of a calcium carbonate slurry, where 4 pph of a styrene/acrylate latex is then added (p. 18, [0277]-[0278]), where starch PHCH-5 is a self-binding pigment particle suspension prepared by grinding calcium carbonate with a thermally modified starch (p. 17, [0257]-[0267]).  
Senti-Wenk teaches that the self-binding pigment particles have a d50 of preferably from 0.3-0.8 micron and a d98 of most preferably 0.7-2.5 micron according to the sedimentation method (p. 8, [0121]), which appears to align with 50 of about 0.6-1.2 micron and a d98 of about 1.2-3 micron as measured by Mal, as evidenced by the instant specification, suggesting a d98/d50=1-5.  Senti-Wenk teaches the BET surface area as preferably 2.5-10 m2/g (p. 8, [0127]).
The d50, d98 and ratio of d98/d50 overlaps with the claimed ranges of 0.3-1 micron, 1-2.5 micron and <3, respectfully, in instant claim 1, the claimed range of d50 of 0.4-0.9 micron in instant claim 2, the claimed range of d98 of 1.1-2.2 in instant claim 3 and the ratio of 0.5-2.9 in instant claim 4, and the claimed ranges in instant claim 20, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Senti-Wenk is prima facie obvious over instant claims 1, 8, 9 and 14-16 and 20.
The d50, d98, suggested d98/d50 and BET ranges taught by Senti-Wenk overlap with the claimed ranges of instant claims 2-5, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
As to claims 5 and 17, Senti-Wenk teaches the calcium carbonate as ground natural calcium carbonate which can be obtained from limestone, marble, chalk and mixtures thereof (p. 4, [0052]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766